366 U.S. 761 (1961)
PAYNE
v.
MADIGAN, WARDEN.
No. 180.
Supreme Court of United States.
Argued February 27, 1961.
Decided June 5, 1961.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Frederick M. Rowe, acting under appointment by the Court, 364 U.S. 807, argued the cause for petitioners in both cases. With him on the briefs was Howard P. Willens.
Harold H. Greene argued the cause for respondents in both cases. With him on the brief were Solicitor General Cox, Acting Assistant Attorney General Doar and David Rubin.
PER CURIAM.
The judgments are affirmed by an equally divided Court.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 184, Young v. United States, on certiorari to the United States Court of Appeals for the Eighth Circuit.